Citation Nr: 1026829	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-26 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of service connection for migraine headaches. 

2. From January 1, 2008 entitlement to a rating in excess of 10 
percent for bilateral pes planus and plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1985 to February 2006.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 2007 
rating decision of the Roanoke, Virginia Department of Veterans 
Affairs (VA) Regional Office (RO) that assigned a temporary total 
(convalescence) rating for bilateral pes planus and plantar 
fasciitis effective November 2, 2007 and a 10 percent rating 
effective January 1, 2008.  In May 2010, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing is 
associated with the claims file.  At the hearing the Veteran 
submitted additional evidence (with a waiver of RO 
consideration), and also clarified that his appeal in the matter 
of the rating for his bilateral foot disability was limited to 
the rating that was assigned upon termination of a temporary 
total convalescent rating.  

A claim of service connection for arthritis of the feet as 
secondary to service-connected bilateral pes planus and 
plantar fasciitis was raised in July 2009 correspondence 
from the Veteran's representative, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required. 





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further development of 
the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159 (2009).   

In April 2010 the Veteran filed a notice of disagreement (NOD) 
with a January 2010 rating decision that reopened his claim of 
service connection for migraine headaches and denied such on the 
merits.  The RO has not issued a statement of the case (SOC) in 
response to the NOD.  Under these circumstances, the Board is 
required to remand the matter for issuance of a SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not 
before the Board at this time, and will only be before the 
Board if the Veteran timely files a substantive appeal 
after the SOC is issued.

At his May 2010 Travel Board hearing the Veteran testified that 
subsequent to his most recent (August 2009) VA examination he 
received treatment for his bilateral pes planus and plantar 
fasciitis that included a prescription for a foot stimulator 
machine (to relieve pain).  As he alleges worsening 
symptomatology a contemporaneous VA examination is indicated.   

The most recent VA outpatient treatment records associated with 
the Veteran's claims file are dated in April 2008.  At the May 
2010 Travel Board hearing, the Veteran testified that there are 
more recent VA treatment records that are outstanding.  As such 
records are pertinent medical evidence in the matter at hand and 
are constructively of record, they must be sought. 

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

Accordingly, the case is REMANDED for the following:

1.	Regarding the matter of service connection 
for migraine headaches, the RO should 
issue an appropriate SOC in the matter.  
The Veteran should be advised of the time 
limit for perfecting his appeal, and 
afforded opportunity to do so.  If the 
Veteran timely perfects an appeal in the 
matter, it should be returned to the 
Board.

2.	The RO should secure for the record copies 
of complete clinical records of all VA 
treatment the Veteran has received for his 
bilateral feet (from April 2008 to the 
present). 

3.	The RO should then arrange for the Veteran 
to be examined by a podiatrist to 
determine the current nature and severity 
of his service-connected bilateral pes 
planus and plantar fasciitis.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Findings reported should 
include detailed descriptions of any (and 
all) pathology and functional limitations 
associated with the disability.  Any 
indicated studies or tests should be 
performed.

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
